 



Exhibit 10.1
 
SALE AND AMENDMENT AGREEMENT
BY AND AMONG
POLYONE CORPORATION,
1999 PVC PARTNER INC.,
1999 GENERAL COMPOUNDING PARTNER INC.,
1999 LIMITED COMPOUNDING PARTNER INC.,
POLYONE CANADA INC.,
OCCIDENTAL PETROLEUM CORPORATION (solely for purposes of the obligations in
Section 2.3, Article IV, Section 5.9 and Article IX),
OCCIDENTAL CHEMICAL CORPORATION,
OCCIDENTAL PVC, LLC,
OCCIDENTAL PVC LP, INC.,
OCCIDENTAL PVC COMPOUND LP, INC.,
OXY VINYLS, LP,
OXY VINYLS CANADA INC.,
and
PVC POWDER BLENDS, LP
Dated as of July 6, 2007
 

 



--------------------------------------------------------------------------------



 



SALE AND AMENDMENT AGREEMENT
TABLE OF CONTENTS
(This Table of Contents is for convenience of reference only and is not intended
to define, limit or describe the scope or intent of any provision of this Sale
and Amendment Agreement.)

                      Page  
 
            ARTICLE I DEFINITIONS; RULES OF CONSTRUCTION     3  
Section 1.1.
  Definitions     3  
Section 1.2.
  Location of Additional Defined Terms     6  
Section 1.3.
  Rules of Construction     7  
 
            ARTICLE II THE ACQUISITION; CLOSING     7  
Section 2.1.
  Purchase and Sale of OxyVinyls Units and PVC Powder Blends Units     7  
Section 2.2.
  Closing     7  
Section 2.3.
  Transactions To Be Effected at the Closing     7  
Section 2.4.
  Closing Documents     8  
 
            ARTICLE III REPRESENTATIONS AND WARRANTIES RELATING TO THE POLYONE
PARTIES     8  
Section 3.1.
  Organization     8  
Section 3.2.
  Authority; Execution and Delivery; Enforceability; Consents     8  
Section 3.3.
  No Conflicts     8  
Section 3.4.
  The OxyVinyls Units     9  
Section 3.5.
  Litigation     9  
Section 3.6.
  Securities Act     9  
Section 3.7.
  No Broker Fees     9  
 
            ARTICLE IV REPRESENTATIONS AND WARRANTIES RELATING TO THE OCCIDENTAL
PARTIES     9  
Section 4.1.
  Organization     10  
Section 4.2.
  Authority; Execution and Delivery; Enforceability; Consents     10  
Section 4.3.
  No Conflicts     10  
Section 4.4.
  The PVC Powder Blends Units     10  
Section 4.5.
  Litigation     11  
Section 4.6.
  Securities Act     11  

ii



--------------------------------------------------------------------------------



 



                      Page  
Section 4.7.
  No Broker Fees     11  
 
            ARTICLE V AMENDMENTS TO RELATED AGREEMENTS     11  
Section 5.1.
  Canadian Asset Transfer Agreement     11  
Section 5.2.
  PolyOne PVC Asset Contribution Agreement     11  
Section 5.3.
  Occidental PVC Asset Contribution Agreement     12  
Section 5.4.
  PolyOne Compounding Asset Contribution Agreement     12  
Section 5.5.
  Occidental Compounding Asset Contribution Agreement     12  
Section 5.6.
  Burlington Purchase and Sale Agreement     13  
Section 5.7.
  Pasadena Purchase and Sale Agreement     13  
Section 5.8.
  Survival of Certain Agreements     13  
Section 5.9.
  Confirmation of Termination or Amendment of Certain Agreements     14  
Section 5.10.
  Transition Services     14  
 
            ARTICLE VI EFFECT OF THE ACQUISITION     14  
Section 6.1.
  OxyVinyls     14  
Section 6.2.
  PVC Powder Blends     15  
 
            ARTICLE VII TAX MATTERS     16  
Section 7.1.
  Allocation of Tax Liability     16  
Section 7.2.
  Allocation of Taxable Income for 2007     16  
Section 7.3.
  Cooperation     16  
Section 7.4.
  Consistent Reporting     17  
Section 7.5.
  Refunds of Taxes     18  
Section 7.6.
  Indemnity     19  
 
            ARTICLE VIII POST-CLOSING COVENANTS     19  
Section 8.1.
  Reorganization of LaPorte Chemicals Corp.     19  
 
            ARTICLE IX GENERAL PROVISIONS     21  
Section 9.1.
  Assignment     21  
Section 9.2.
  No Third-Party Beneficiaries     21  
Section 9.3.
  Transaction Expenses     21  
Section 9.4.
  Notices     21  
Section 9.5.
  Counterparts     22  
Section 9.6.
  Entire Agreement     22  
Section 9.7.
  Amendments and Waivers     23  

iii



--------------------------------------------------------------------------------



 



                      Page  
Section 9.8.
  Severability     23  
Section 9.9.
  Consent to Jurisdiction     23  
Section 9.10.
  Governing Law     23  
Section 9.11.
  Waiver of Jury Trial     24  
Section 9.12.
  Specific Enforcement     24  
Section 9.13.
  Further Assurances     24  
Section 9.14.
  Press Releases and Announcements     24  
Section 9.15.
  Survival     25  
Section 9.16.
  No Consequential Damages     25  

iv



--------------------------------------------------------------------------------



 



SALE AND AMENDMENT AGREEMENT
          THIS SALE AND AMENDMENT AGREEMENT (this “Agreement”) is made and
entered into as of July 6, 2007, by and among PolyOne Corporation, an Ohio
corporation resulting from the consolidation of The Geon Company and M.A. Hanna
Company (“PolyOne”), 1999 PVC Partner Inc., a Delaware corporation (“1999 PVC
Partner”), 1999 General Compounding Partner Inc., a Delaware corporation (“1999
General Compounding Partner”), 1999 Limited Compounding Partner Inc., a Delaware
corporation (“1999 Limited Compounding Partner”), PolyOne Canada Inc. (formerly
Geon Canada Inc.), a federally incorporated Canadian corporation (“PolyOne
Canada”), Occidental Petroleum Corporation, a Delaware corporation (solely for
purposes of the obligations in Sections 2.3, Article IV, Section 5.9 and
Article IX) (“Occidental Petroleum”), Occidental Chemical Corporation, a New
York corporation (“Occidental Chemical”), Occidental PVC, LLC, a Delaware
limited liability company (“Occidental PVC LLC”), Occidental PVC LP, Inc., a
Delaware corporation (“Occidental PVC LP”), Occidental PVC Compound LP, Inc., a
Delaware corporation (“Occidental PVC Compound”), Oxy Vinyls, LP, a Delaware
limited partnership (“OxyVinyls”), Oxy Vinyls Canada Inc., a federally
incorporated Canadian corporation (“OxyVinyls Canada”), and PVC Powder Blends,
LP, a Delaware limited partnership (“PVC Powder Blends”).
W I T N E S S E T H
          WHEREAS, PolyOne and Occidental Chemical are parties to the Master
Transaction Agreement dated as of December 22, 1998 (as amended by the First
Amendment to Master Transaction Agreement dated as of April 29, 1999, the
“Master Transaction Agreement”);
          WHEREAS, Occidental PVC LLC, Occidental PVC LP and 1999 PVC Partner
are parties to the First Amended and Restated Limited Partnership Agreement of
OxyVinyls dated as of May 1, 1999 (as amended by each of the First Amendment,
dated as of November 23, 1999, to First Amended and Restated Limited Partnership
Agreement of OxyVinyls, the Second Amendment, dated as of April 19, 2000, to the
First Amended and Restated Limited Partnership Agreement of OxyVinyls, the Third
Amendment, dated as of May 11, 2000, to the First Amended and Restated Limited
Partnership Agreement of OxyVinyls, and the Fourth Amendment, dated as of
April 12, 2004, to the First Amended and Restated Limited Partnership Agreement
of OxyVinyls, collectively, the “OxyVinyls Partnership Agreement”);
          WHEREAS, Occidental Chemical, Occidental Petroleum, PolyOne and
OxyVinyls are parties to the Parent Agreement (Oxy Vinyls, LP) dated as of
April 30, 1999 (the “OxyVinyls Parent Agreement”);
          WHEREAS, 1999 General Compounding Partner, 1999 Limited Compounding
Partner and Occidental PVC Compound are parties to the First Amended and
Restated Limited Partnership Agreement of PVC Powder Blends dated as of
April 30, 1999 (the “PVC Powder Blends Partnership Agreement”);

1



--------------------------------------------------------------------------------



 



           WHEREAS, Occidental Chemical, Occidental Petroleum, PolyOne, PVC
Powder Blends and OxyVinyls are parties to the Parent Agreement (PVC Powder
Blends, LP) and Business Opportunity Agreement, dated as of April 30, 1999 (the
“PVC Powder Blends Parent Agreement”);
          WHEREAS, Occidental PVC Compound desires to purchase from 1999 PVC
Partner, and 1999 PVC Partner desires to sell to Occidental PVC Compound, the
OxyVinyls Units for the Purchase Price;
          WHEREAS, Occidental PVC Compound desires to sell to PolyOne Buyer, and
PolyOne Buyer desires to purchase from Occidental PVC Compound, the PVC Powder
Blends Units for $11,000,000;
          WHEREAS, the Parties desire to effect certain amendments to the Asset
Transfer Agreement—Canada, dated as of April 30, 1999, among PolyOne, PolyOne
Canada and OxyVinyls Canada (the “Canadian Asset Transfer Agreement”);
          WHEREAS, the Parties desire to effect certain amendments to the Asset
Contribution Agreement —PVC Partnership (Geon), dated as of April 30, 1999,
among PolyOne, 1999 PVC Partner and OxyVinyls (the “PolyOne PVC Asset
Contribution Agreement”);
          WHEREAS, the Parties desire to effect certain amendments to the Asset
Contribution Agreement—PVC Partnership (OCC), dated as of April 30, 1999, among
Occidental Chemical, Occidental PVC LLC, Occidental PVC LP and OxyVinyls (the
“Occidental PVC Asset Contribution Agreement”);
          WHEREAS, the Parties desire to effect certain amendments to the Asset
Contribution Agreement—Compounding Partnership (Geon), dated as of April 30,
1999, among PolyOne, 1999 General Compounding Partner, 1999 Limited Compounding
Partner and PVC Powder Blends (the “PolyOne Compounding Asset Contribution
Agreement”);
          WHEREAS, the Parties desire to effect certain amendments to the Asset
Contribution Agreement—Compounding Partnership (OCC), dated as of April 30,
1999, among Occidental Chemical, Occidental PVC Compound, PVC Powder Blends and
PolyOne (the “Occidental Compounding Asset Contribution Agreement”);
          WHEREAS, the Parties desire to effect certain amendments to the Asset
Purchase and Sale Agreement (Burlington), dated as of April 30, 1999, by and
between Occidental Chemical and PolyOne (the “Burlington Purchase and Sale
Agreement”);
          WHEREAS, the Parties desire to effect certain amendments to the Asset
Purchase and Sale Agreement (Pasadena), dated as of April 30, 1999, by and
between Occidental Corporation and PolyOne (the “Pasadena Purchase and Sale
Agreement”); and
          WHEREAS, each of the Parties has approved and bound itself to the
terms of this Agreement.

2



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, in reliance on the representations, warranties and
agreements made in this Agreement and in consideration of the premises and
covenants in this Agreement contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS; RULES OF CONSTRUCTION
          Section 1.1. Definitions. Except as otherwise specified or as the
context may otherwise require, in addition to the capitalized terms defined
elsewhere in this Agreement, the following terms shall have the respective
meanings set forth below whenever used in this Agreement:
          “Acquisition” means, collectively, the sale and purchase of the
OxyVinyls Units and the sale and purchase of the PVC Powder Blends Units, in
each case, in accordance with the terms of this Agreement.
          “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person shall mean the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities, by Contract or otherwise.
          “Business Day” means any day, other than a Saturday or Sunday, on
which commercial banks are not required or authorized to close in the City of
New York.
          “Change of Control” means (i) any consolidation, merger, or
reorganization of, or share exchange involving the shares of capital stock or
other equity securities of, a Person, other than a transaction (or series of
related transactions) in which the holders of capital stock or other equity
securities of such Person immediately prior to such transaction (or series of
related transactions) continue to hold at least 50% of the voting power of the
successor or the acquiring or surviving entity; (ii) any sale, lease, exchange
or other transfer, in one transaction or a series of related transactions, of
all or substantially all of the assets of a Person; (iii) any liquidation,
dissolution or winding up of a Person; or (iv) the acquisition of beneficial
ownership (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) of an aggregate of 50% or more of the voting power of a
Person’s outstanding voting securities by any person or group (as such term is
used in Rule 13d-5 under the Securities Exchange Act of 1934, as amended) who
beneficially owned less than 50% of the voting power of such Person’s
outstanding voting securities on the Closing Date.
          “Contract” means any contract, agreement, lease, license, indenture,
note, bond, commitment, instrument or other legally binding arrangement.
          “Code” means the Internal Revenue Code of 1986, as amended.

3



--------------------------------------------------------------------------------



 



          “Governmental Entity” means any government or governmental, statutory
or regulatory entity, body thereof, or political subdivision thereof, whether
federal, state, local, foreign or supranational, or any agency, instrumentality
or authority thereof, or any court or arbitrator.
          “Knowledge” means, with respect to any (a) PolyOne Party, the actual
knowledge of any executive officer or managerial employee of such PolyOne Party,
and (b) Occidental Party, the actual knowledge of any executive officer or
managerial employee of such Occidental Party.
          “Law” means any foreign, federal, state or local law, statute, code,
ordinance, enactment, rule or regulation of any Governmental Entity.
          “Lien” means any mortgage, lien (statutory or other), pledge,
assignment, deed of trust, hypothecation, adverse claim, charge, option, right
of first refusal, preemptive right, security interest, or other encumbrance of
any kind or nature, or any interest or title of any vendor, lessor, lender or
other secured party under any conditional sale, capital lease, trust receipt or
other title retention agreement.
          “Liquidated Indemnity Claims” means the amount of liquidated indemnity
claims asserted by Occidental Chemical or OxyVinyls against PolyOne as set forth
in Schedule 2.3(c).
          “Occidental Party” means, individually, each of Occidental Chemical,
Occidental PVC LLC, Occidental PVC LP, Occidental PVC Compound, OxyVinyls and
OxyVinyls Canada; and collectively, such Persons are referred to in this
Agreement as the “Occidental Parties”.
          “Organizational Documents” means any charter, certificate or articles
of incorporation, organization, formation or association, partnership agreement,
limited liability company agreement, bylaws, operating agreement or similar
formation or governing documents and instruments.
          “OxyVinyls Units” means the 24 units granted to 1999 PVC Partner
pursuant to the OxyVinyls Partnership Agreement representing a partnership
interest in OxyVinyls.
          “Party” means, individually, each of PolyOne, 1999 PVC Partner, 1999
General Compounding Partner, 1999 Limited Compounding Partner, PolyOne Canada,
Occidental Petroleum (solely for purposes of the obligations in Section 2.3,
Article IV, Section 5.9 and Article IX), Occidental Chemical, Occidental PVC
LLC, Occidental PVC LP, Occidental PVC Compound, OxyVinyls, OxyVinyls Canada and
PVC Powder Blends; and collectively, such Persons are referred to in this
Agreement as the “Parties”.
          “Person” means any natural person, corporation, partnership, limited
liability company, proprietorship, joint stock company, joint venture, trust,
union, association, organization, Governmental Entity or other entity or
business organization.
          “PolyOne Buyer” means 1999 Limited Compounding Partner.

4



--------------------------------------------------------------------------------



 



          “PolyOne Party” means, individually, each of PolyOne, 1999 PVC
Partner, 1999 General Compounding Partner, 1999 Limited Compounding Partner,
PolyOne Buyer, PolyOne Canada and PVC Powder Blends; and collectively, such
Persons are referred to in this Agreement as the “PolyOne Parties”.
          “Proceeding” means any judicial, administrative, investigative or
arbitral actions, suits or proceedings by or before any Governmental Entity.
          “Purchase Price” means $261,000,000 less the amount of all Liquidated
Indemnity Claims.
          “PVC Powder Blends Units” means the 10 units granted to Occidental PVC
Compound pursuant to the PVC Powder Blends Partnership Agreement representing a
partnership interest in PVC Powder Blends.
          “PVC Powder Blends Purchase Price” means $11,000,000.
          “Related Agreements” has the meaning ascribed thereto in the Master
Transaction Agreement.
          “Resin Purchase Agreement” means the Resin Purchase Agreement by and
between The Geon Company (now PolyOne Corporation) and Oxy Vinyls, LP and
Occidental Chemical Corporation, dated as of April 30, 1999.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Surviving Related Agreements” means those agreements (other than
those that are terminated in accordance with Section 5.9), as amended from time
to time, between or among the PolyOne Parties, on the one hand, and the
Occidental Parties, on the other hand, entered into in connection with the
formation of Oxy Vinyls, LP and PVC Powder Blends, LP, including the Resin
Purchase Agreement and the Vinyl Chloride Monomer Purchase Agreement by and
between The Geon Company (now PolyOne Corporation) and Oxy Vinyls, LP, dated as
of April 30, 1999.
          “Tax” means any federal, state, local or foreign income, gross
receipts, capital stock, franchise, margin, profits, withholding, social
security, unemployment, disability, real property, personal property, stamp,
excise, occupation, sales, use, transfer, value added, alternative minimum,
estimated or other tax, including any interest, penalty or addition thereto,
whether disputed or not.
          “Tax Return” means any report, return, election, document, estimated
tax filing, declaration or other filing provided to any Governmental Entity and
relating to any Tax, including any amendments thereto.
          “Transaction Expenses” means, with respect to a Party, all costs and
expenses (including legal, accounting, investment banking, advisory and other
fees and expenses) of such Party incurred in connection with the Acquisition,
this Agreement and the transactions contemplated by this Agreement.

5



--------------------------------------------------------------------------------



 



          Section 1.2. Location of Additional Defined Terms. In addition to the
terms defined in Section 1.1, set forth below is a list of terms defined
elsewhere in this Agreement.

      Term   Section
 
   
“Agreement”
  Introductory Paragraph
“Burlington Purchase and Sale Agreement”
  Introductory Paragraph
“Canadian Asset Transfer Agreement”
  Introductory Paragraph
“Closing”
  Section 2.2
“Closing Date”
  Section 2.2
“Existing Service Schedules”
  Section 5.10
“LaPorte”
  Section 8.1(a)
“LaPorte Merger”
  Section 8.1(b)
“Master Transaction Agreement”
  Introductory Paragraph
“New LaPorte”
  Section 8.1(b)
“New LaPorte Membership Interest”
  Section 8.1(e)
“1999 General Compounding Partner”
  Introductory Paragraph
“1999 Limited Compounding Partner”
  Introductory Paragraph
“1999 PVC Partner”
  Introductory Paragraph
“Occidental Chemical”
  Introductory Paragraph
“Occidental Compounding Asset Contribution
   
Agreement”
  Introductory Paragraph
“Occidental Petroleum”
  Introductory Paragraph
“Occidental PVC Asset Contribution Agreement”
  Introductory Paragraph
“Occidental PVC Compound”
  Introductory Paragraph
“Occidental PVC LLC”
  Introductory Paragraph
“Occidental PVC LP”
  Introductory Paragraph
“OxyVinyls”
  Introductory Paragraph
“OxyVinyls Canada”
  Introductory Paragraph
“OxyVinyls Canada Sale”
  Section 8.1(a)
“OxyVinyls Export Sales and Cash Distribution”
  Section 8.1(d)
“OxyVinyls Parent Agreement”
  Introductory Paragraph
“OxyVinyls Partnership Agreement”
  Introductory Paragraph
“Pasadena Purchase and Sale Agreement”
  Introductory Paragraph
“PolyOne”
  Introductory Paragraph
“PolyOne Canada”
  Introductory Paragraph
“PolyOne Compounding Asset Contribution
   
Agreement”
  Introductory Paragraph
“PolyOne PVC Asset Contribution Agreement”
  Introductory Paragraph
“PolyOne Transition Services Agreement”
  Section 5.10
“PVC Powder Blends”
  Introductory Paragraph
“PVC Powder Blends Parent Agreement”
  Introductory Paragraph
“PVC Powder Blends Partnership Agreement”
  Introductory Paragraph
“Value Allocation”
  Section 7.4(e)

6



--------------------------------------------------------------------------------



 



          Section 1.3. Rules of Construction. The following provisions shall be
applied wherever appropriate herein: (a) “herein,” “hereby,” “hereunder,”
“hereof” and other equivalent words shall refer to this Agreement as an entirety
and not solely to the particular portion of this Agreement in which any such
word is used; (b) all definitions set forth in this Agreement shall be deemed
applicable whether the words defined are used in this Agreement in the singular
or the plural; (c) wherever used in this Agreement, any pronoun or pronouns
shall be deemed to include both the singular and plural and to cover all
genders; (d) this Agreement shall be deemed to have been drafted by the Parties
and this Agreement shall not be construed against any Party as the principal
draftsperson of this Agreement, and no Party shall be deemed to have relied on
any other Party for legal or tax advice; (e) any references in this Agreement to
a particular Section or Article means a Section or Article of this Agreement
unless another agreement is specified; (f) all references or citations in this
Agreement to statutes or regulations or statutory or regulatory provisions
shall, when the context requires, be considered citations to such statutes,
regulations, or provisions directly or indirectly superseding such statutes,
regulations, or provisions; (g) the headings in this Agreement are for
convenience of identification only and are not intended to describe, interpret,
define or limit the scope, extent, or intent of this Agreement or any provision
of this Agreement; (h) unless otherwise expressly provided, wherever the consent
of any Person is required or permitted in this Agreement, such consent may be
withheld in such Person’s sole and absolute discretion; and (i) “including”
means including, without limitation.
ARTICLE II
THE ACQUISITION; CLOSING
          Section 2.1. Purchase and Sale of OxyVinyls Units and PVC Powder
Blends Units. On the terms and subject to the conditions of this Agreement, at
the Closing, by execution of this Agreement, (i) 1999 PVC Partner shall sell,
transfer and deliver to Occidental PVC Compound, and Occidental PVC Compound
shall purchase from 1999 PVC Partner, free and clear of all Liens, the OxyVinyls
Units for the Purchase Price, payable as set forth in Section 2.3, and
(ii) Occidental PVC Compound shall sell, transfer and deliver to PolyOne Buyer,
free and clear of all Liens, and PolyOne Buyer shall purchase from Occidental
PVC Compound, the PVC Powder Blends Units for the PVC Powder Blends Purchase
Price, payable as set forth in Section 2.3.
          Section 2.2. Closing. The closing of the Acquisition and the
transactions contemplated by this Agreement (the “Closing”) shall take place at
the offices of Jones Day, 901 Lakeside Avenue, Cleveland, Ohio 44114, at
10:00 a.m., New York City time, or at such other offices or in such other manner
(including via facsimile or electronic mail) as agreed to by the Parties, on the
date of this Agreement (the “Closing Date”).
          Section 2.3. Transactions To Be Effected at the Closing. Concurrently
with the execution and delivery of this Agreement, Occidental Petroleum is
paying to PolyOne, on behalf of PolyOne Buyer, by wire transfer to the account
specified on Schedule 2.3(a), immediately available funds in an amount equal to
the Purchase Price, and PolyOne, on behalf of PolyOne Buyer, is paying to
Occidental PVC Compound, by wire transfer to the account

7



--------------------------------------------------------------------------------



 




specified on Schedule 2.3(b), immediately available funds in an amount equal to
the PVC Powder Blends Purchase Price.
          Section 2.4. Closing Documents. At Closing, PolyOne Buyer shall
deliver to Occidental PVC Compound (i) a written resignation of each member of
the OxyVinyls Partnership Governance Committee designated by any PolyOne Party,
(ii) written revocations of any existing powers of attorney granted by OxyVinyls
to PolyOne Buyer or any of its Affiliates or representatives, and (iii) two
(2) original counterparts of an Assignment of Partnership Interest duly executed
by PolyOne Buyer, in the form attached hereto as Schedule 2.4(a). At Closing,
Occidental PVC Compound shall deliver to PolyOne Buyer (i) a written resignation
of each member of the PVC Powder Blends Partnership Governance Committee
designated by any Occidental Party, (ii) written revocations of any existing
powers of attorney granted by PVC Powder Blends to Occidental PVC Compound or
any of its Affiliates or representatives, and (iii) two (2) original
counterparts of an Assignment of Partnership Interest duly executed by
Occidental PVC Compound, in the form attached hereto as Schedule 2.4(b).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO THE POLYONE PARTIES
          The PolyOne Parties, jointly and severally, hereby represent and
warrant to each of the Occidental Parties as follows:
          Section 3.1. Organization. Each PolyOne Party is duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is organized.
          Section 3.2. Authority; Execution and Delivery; Enforceability;
Consents. Each PolyOne Party has full power and authority to execute this
Agreement and to consummate the Acquisition and the other transactions
contemplated by this Agreement. The execution and delivery by each PolyOne Party
of this Agreement and the consummation by the applicable PolyOne Party of the
Acquisition and the other transactions contemplated by this Agreement (i) have
been duly authorized by all necessary corporate or other organizational action
of the PolyOne Parties, and (ii) will not require any filing with, permit,
consent or approval of, or giving notice to, any Person other than a Party. Each
PolyOne Party has duly executed and delivered this Agreement, and this Agreement
constitutes its valid and binding obligation, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally and to general principles of equity.
          Section 3.3. No Conflicts. The execution and delivery by each PolyOne
Party of this Agreement do not, and the consummation of the Acquisition and the
other transactions contemplated by this Agreement, the performance by each
PolyOne Party of its obligations under this Agreement and the compliance by each
PolyOne Party with the terms of this Agreement will not, conflict with, or
result in any violation of or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or to loss of a material benefit under, or to
increased, additional, accelerated or

8



--------------------------------------------------------------------------------



 




guaranteed rights or entitlements of any Person under, or result in the creation
of any Lien upon any of the properties or assets of any PolyOne Party under, any
provision of (i) Law, (ii) any of its Organizational Documents, each as in
effect as of the date of this Agreement, of any PolyOne Party, (iii) any
Contract to which any PolyOne Party is a party or by which any of its properties
or assets is bound, or (iv) any injunction, judgment, order, decree, ruling,
charge or other restriction of any Governmental Entity to which such PolyOne
Party is bound or subject.
          Section 3.4. The OxyVinyls Units. 1999 PVC Partner is the record and
beneficial owner of and has good and valid title to the OxyVinyls Units free and
clear of all Liens. The OxyVinyls Units constitute all of the equity interests
of the PolyOne Parties in OxyVinyls. Assuming Occidental PVC Compound has the
requisite power and authority to be the lawful owner of the OxyVinyls Units,
upon the Closing, good and valid title to the OxyVinyls Units will pass to
Occidental PVC Compound free and clear of any Liens. Other than this Agreement,
the Related Agreements and the OxyVinyls Partnership Agreement, the OxyVinyls
Units are not subject to any voting trust or arrangement, proxy or other
Contract, including any Contract restricting or otherwise relating to the
transfer, assignment or other disposition of the OxyVinyls Units.
          Section 3.5. Litigation. There are not any Proceedings pending or, to
the Knowledge of any PolyOne Party, threatened against or affecting any PolyOne
Party that, in any case, individually or in the aggregate, would have a material
adverse affect on the ability of any 1999 PVC Partner or PolyOne Buyer to
consummate the Acquisition and the other transactions contemplated by this
Agreement. To the actual knowledge of Woodrow W. Ban, Stephen D. Newlin, Robert
M. Rosenau, Wendy C. Shiba and W. David Wilson, there are no claims, charges,
complaints, demands or Proceedings pending, threatened or asserted by any Person
against OxyVinyls for HSE Claims related to Pre-Closing Liabilities (in each
case, as defined in the PolyOne PVC Asset Contribution Agreement) or for breach
of the Supply Agreements (as defined in the OxyVinyls Partnership Agreement),
except as set forth on Schedule 3.5.
          Section 3.6. Securities Act. The PVC Powder Blend Units purchased by
PolyOne Buyer pursuant to this Agreement are being acquired for investment only
and not with a view to any public distribution thereof, and no PolyOne Party
shall offer to sell or otherwise dispose of the PVC Powder Blend Units so
acquired by it in violation of any of the registration requirements of the
Securities Act.
          Section 3.7. No Broker Fees. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission from OxyVinyls in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of any PolyOne Party.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO THE OCCIDENTAL PARTIES

9



--------------------------------------------------------------------------------



 



          The Occidental Parties, jointly and severally, and Occidental
Petroleum, solely with respect to Sections 4.1, 4.2 and 4.3 solely with respect
to itself, hereby represent and warrant to each of the PolyOne Parties as
follows:
          Section 4.1. Organization. Each Occidental Party is duly organized,
validly existing and in good standing under the Laws of the jurisdiction in
which it is organized.
          Section 4.2. Authority; Execution and Delivery; Enforceability;
Consents. Each Occidental Party has full power and authority to execute this
Agreement and to consummate the Acquisition and the other transactions
contemplated by this Agreement. The execution and delivery by each Occidental
Party of this Agreement and the consummation by the applicable Occidental Party
of the Acquisition and the other transactions contemplated by this Agreement
(i) have been duly authorized by all necessary corporate or other organizational
action of the Occidental Parties and (ii) will not require any filing with,
permit, consent or approval of, or giving notice to, any Person other than a
Party. Each Occidental Party has duly executed and delivered this Agreement, and
this Agreement constitutes its valid and binding obligation, enforceable against
it in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights and remedies generally and to general principles of equity.
          Section 4.3. No Conflicts. The execution and delivery by each
Occidental Party of this Agreement do not, and the consummation of the
Acquisition and the other transactions contemplated by this Agreement, the
performance by each Occidental Party of its obligations under this Agreement and
the compliance by each Occidental Party with the terms of this Agreement will
not, conflict with, or result in any violation of or default (with or without
notice or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any Person under, or result in the creation of any Lien upon any
of the properties or assets of any Occidental Party under, any provision of
(i) Law, (ii) any of its Organizational Documents, each as in effect as of the
date of this Agreement, of any Occidental Party, (iii) any Contract to which any
Occidental Party is a party or by which any of its properties or assets is
bound, or (iv) any injunction, judgment, order, decree, ruling, charge or other
restriction of any Governmental Entity to which such Occidental Party is bound
or subject.
          Section 4.4. The PVC Powder Blends Units. Occidental PVC Compound is
the record and beneficial owner of and has good and valid title to the PVC
Powder Blends Units free and clear of all Liens. The PVC Powder Blends Units
constitute all of the equity interests of the Occidental Parties in PVC Powder
Blends. Assuming PolyOne Buyer has the requisite power and authority to be the
lawful owner of the PVC Powder Blends Units, upon the Closing, good and valid
title to the PVC Powder Blends Units will pass to PolyOne Buyer free and clear
of any Liens. Other than this Agreement, the Related Agreements and the PVC
Powder Blends Partnership Agreement, the PVC Powder Blends Units are not subject
to any voting trust or arrangement, proxy or other Contract, including any
Contract restricting or otherwise relating to the transfer, assignment or other
disposition of the PVC Powder Blends Units.

10



--------------------------------------------------------------------------------



 



          Section 4.5. Litigation. There are not any Proceedings pending or, to
the Knowledge of any Occidental Party, threatened against or affecting any
Occidental Party that, in any case, individually or in the aggregate, would have
a material adverse affect on the ability of Occidental PVC Compound to
consummate the Acquisition and the other transactions contemplated by this
Agreement. To the actual knowledge of B. Chuck Anderson, Dennis F. Blake,
Stephen I. Chazen, and Scott A. King, there are no claims, charges, complaints,
demands or Proceedings pending, threatened or asserted by any Person against PVC
Powder Blends for HSE Claims related to Pre-Closing Liabilities (in each case,
as defined in the Occidental Compounding Asset Contribution Agreement) or for
breach of the Supply Agreements (as defined in the OxyVinyls Partnership
Agreement), except as set forth on Schedule 4.5.
          Section 4.6. Securities Act. The OxyVinyls Units purchased by
Occidental PVC Compound pursuant to this Agreement are being acquired for
investment only and not with a view to any public distribution thereof, and no
Occidental Party shall offer to sell or otherwise dispose of the OxyVinyls Units
so acquired by it in violation of any of the registration requirements of the
Securities Act.
          Section 4.7. No Broker Fees. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission from PVC Powder Blends in
connection with the transactions contemplated by this Agreement based upon
arrangements made by or on behalf of any Occidental Party.
ARTICLE V
AMENDMENTS TO RELATED AGREEMENTS
          Section 5.1. Canadian Asset Transfer Agreement. The Parties to the
Canadian Asset Transfer Agreement hereby agree that, pursuant to Section 5.7 of
the Canadian Asset Transfer Agreement:
               (a) clause (ix) of Section 1.5(a) thereof is hereby amended and
restated as follows:
                    “(ix) Any HSE Claims that are related to Pre-Closing
Liabilities and that are first asserted after the 2007 Closing Date;”; and
               (b) the following definition is added to Appendix A of the
Canadian Asset Transfer Agreement:
                    “‘2007 Closing Date’ means July 6, 2007.”.
          Section 5.2. PolyOne PVC Asset Contribution Agreement. The Parties to
the PolyOne PVC Asset Contribution Agreement hereby agree that, pursuant to
Section 6.7 of the PolyOne PVC Asset Contribution Agreement:
               (a) clause (ix) of Section 1.5(a) thereof is hereby amended and
restated as follows:

11



--------------------------------------------------------------------------------



 



                    “(ix) Any HSE Claims that are related to Pre-Closing
Liabilities and that are first asserted after the 2007 Closing Date;”; and
               (b) the following definition is added to Appendix A of the
PolyOne PVC Asset Contribution Agreement:
                    “‘2007 Closing Date’ means July 6, 2007.”.
          Section 5.3. Occidental PVC Asset Contribution Agreement. The Parties
to the Occidental PVC Asset Contribution Agreement hereby agree that, pursuant
to Section 6.7 of the Occidental PVC Asset Contribution Agreement:
               (a) clause (ix) of Section 1.5(a) thereof is hereby amended and
restated as follows:
                    “(ix) Any HSE Claims that are related to Pre-Closing
Liabilities and that are first asserted after the 2007 Closing Date;”; and
               (b) the following definition is added to Appendix A of the
Occidental PVC Asset Contribution Agreement:
                    “‘2007 Closing Date’ means July 6, 2007.”.
          Section 5.4. PolyOne Compounding Asset Contribution Agreement. The
Parties to the PolyOne Compounding Asset Contribution Agreement hereby agree
that, pursuant to Section 6.7 of the PolyOne Compounding Asset Contribution
Agreement:
               (a) clause (ix) of Section 1.5(a) thereof is hereby amended and
restated as follows:
                    “(ix) Any HSE Claims that are related to Pre-Closing
Liabilities and that are first asserted after the 2007 Closing Date;”; and
               (b) the following definition is added to Appendix A of the
PolyOne Compounding Asset Contribution Agreement:
                    “‘2007 Closing Date’ means July 6, 2007.”.
          Section 5.5. Occidental Compounding Asset Contribution Agreement. The
Parties to the Occidental Compounding Asset Contribution Agreement hereby agree
that, pursuant to Section 6.7 of the Occidental Compounding Asset Contribution
Agreement:
               (a) clause (ix) of Section 1.5(a) thereof is hereby amended and
restated as follows:

12



--------------------------------------------------------------------------------



 



                    “(ix) Any HSE Claims that are related to Pre-Closing
Liabilities and that are first asserted after the 2007 Closing Date;”; and
               (b) the following definition is added to Appendix A of the
Occidental Compounding Asset Contribution Agreement:
                    “‘2007 Closing Date’ means July 6, 2007.”.
          Section 5.6. Burlington Purchase and Sale Agreement. The Parties to
the Burlington Purchase and Sale Agreement hereby agree that, pursuant to
Section 8.6 of the Burlington Purchase and Sale Agreement:
               (a) clause (ix) of Section 2.1(a) thereof is hereby amended and
restated as follows:
                    “(ix) Any HSE Claims that are related to Pre-Closing
Liabilities and that are first asserted after the 2007 Closing Date;”; and
               (b) the following definition is added to Section 9.1 of the
Burlington Purchase and Sale Agreement:
                    “‘2007 Closing Date’ means July 6, 2007.”.
          Section 5.7. Pasadena Purchase and Sale Agreement. The Parties to the
Pasadena Purchase and Sale Agreement hereby agree that, pursuant to Section 8.6
of the Pasadena Purchase and Sale Agreement:
               (a) clause (ix) of Section 2.1(a) thereof is hereby amended and
restated as follows:
                    “(ix) Any HSE Claims that are related to Pre-Closing
Liabilities and that are first asserted after the 2007 Closing Date;”; and
               (b) the following definition is added to Section 9.1 of the
Pasadena Purchase and Sale Agreement:
                    “‘2007 Closing Date’ means July 6, 2007.”.
          Section 5.8. Survival of Certain Agreements. Except as expressly
amended hereby, all other obligations of the Parties under the Surviving Related
Agreements shall survive and continue in full force and effect, including the
environmental, supply, pricing and other terms and obligations set forth
therein. The Parties further agree to the matters set forth on Schedules 5.8(a)
and (b), notwithstanding the amendments set forth in this Article V.

13



--------------------------------------------------------------------------------



 



          Section 5.9. Confirmation of Termination or Amendment of Certain
Agreements. The Parties hereby agree and acknowledge that the agreements listed
on Schedule 5.9 between or among the PolyOne Parties, on the one hand, and the
Occidental Parties, on the other hand, have been or are hereby terminated in
accordance with their terms and are of no force and effect, or are hereby
amended, all as more particularly described in Schedule 5.9.
          Section 5.10. Transition Services. The Parties agree and acknowledge
that the Schedules A1, A4, A8, A10, A11, A12 and M4 (including bagging,
packaging and warehousing services at OxyVinyls’ Pedricktown, New Jersey plant)
(such schedules collectively, the “Existing Service Schedules”) attached as
Schedule 5.10 to this Agreement constitute all of the schedules currently in
force and effect under that certain Transition Services Agreement — PVC
Partnership (Geon), dated as of April 30, 1999, between PolyOne and OxyVinyls
(the “PolyOne Transition Services Agreement”), and that all other schedules to
the PolyOne Transition Services Agreement have been terminated and are of no
further force or effect. Subject to the terms and conditions set forth in the
PolyOne Transition Services Agreement and the Existing Service Schedules, each
Party agrees to (i) continue to perform the PolyOne Transition Services
Agreement and the Existing Service Schedules in good faith and consistent with
the manner previously conducted and performed by such Parties, and (ii) use
commercially reasonable efforts to amend and supplement the Existing Service
Schedules in good faith in a manner as is necessary to accurately document the
services provided thereunder, including providing for pricing thereunder based
upon PolyOne’s actual costs of performing such services.
ARTICLE VI
EFFECT OF THE ACQUISITION
          Section 6.1. OxyVinyls. (a) The purchase and sale of the OxyVinyls
Units pursuant to this Agreement shall be deemed to be a Transfer (as defined in
the OxyVinyls Partnership Agreement) made in accordance with, and in
satisfaction of or in substitution for the requirements set forth in,
Section 10.2 thereof, and Occidental PVC Compound shall be deemed to be a
Substitute Limited Partner (as defined in the OxyVinyls Partnership Agreement,
after giving effect to the amendment to such definition in Section 6.1(b)
below), and effective as of the Closing, all rights and obligations of 1999 PVC
Partner under the OxyVinyls Partnership Agreement shall terminate, cease and be
of no further force or effect, including the right to receive any dividends or
distributions (provided, however, that this provision shall not affect the
rights of 1999 PVC Partner to receive any Tax refunds to which it is entitled
pursuant to Section 7.5) and the right to audit, in each case, with respect to
any period.
               (b) The Parties hereby agree that, pursuant to Section 13.18 of
the OxyVinyls Partnership Agreement, the definition of “Substitute Limited
Partner” set forth in Appendix A thereto is hereby amended and restated as
follows:
                    “‘Substitute Limited Partner’ means a Person who is admitted
as a Limited Partner to the Partnership in place of and with all the rights and
obligations of a Limited Partner.”.

14



--------------------------------------------------------------------------------



 



               (c) Except as set forth in Article V and this Article VI, neither
this Agreement nor the consummation of the Acquisition and the other
transactions contemplated by this Agreement, shall in any way amend or modify
the Surviving Related Agreements, which shall remain in full force and effect in
accordance with their respective terms.
               (d) (i) Occidental Chemical shall cause OxyVinyls to perform all
of its obligations to PolyOne under the Resin Purchase Agreement for the
applicable term of such agreement, on the terms and subject to the conditions
provided therein. OxyVinyls, Occidental Chemical and PolyOne hereby affirm the
assignment provisions set forth in the Resin Purchase Agreement.
                    (ii) If OxyVinyls shall (x) fail to perform its obligations
in respect of Assumed Liabilities (as defined in the PolyOne PVC Asset
Contribution Agreement) or its indemnity and contribution obligations, in each
case, in accordance with and subject to the terms and conditions of the PolyOne
PVC Asset Contribution Agreement, as amended by this Agreement, and after such
obligations have been acknowledged in writing by OxyVinyls, or otherwise finally
determined to be due and owing pursuant to and in accordance with the terms and
conditions of the PolyOne PVC Asset Contribution Agreement, including, if
applicable, the Dispute Resolution Procedures set forth in Appendix B to the
PolyOne PVC Asset Contribution Agreement, then Occidental Chemical shall be
responsible for such obligations or (y) be liquidated, dissolved or otherwise
cease to exist, or be declared bankrupt, then Occidental Chemical shall be
responsible for OxyVinyls’ obligations in respect of Assumed Liabilities (as
defined in the PolyOne PVC Asset Contribution Agreement) and indemnity and
contribution obligations, in each case, in accordance with and subject to the
terms and conditions of the PolyOne PVC Asset Contribution Agreement, as amended
by this Agreement.
          Section 6.2. PVC Powder Blends. (a) The purchase and sale of the PVC
Powder Blends Units pursuant to this Agreement shall be deemed to be a Transfer
(as defined in the PVC Powder Blends Partnership Agreement) made in accordance
with, and in satisfaction of or in substitution for the requirements set forth
in, Section 10.2 thereof, and PolyOne Buyer shall be deemed to be a Substitute
Limited Partner (as defined in the PVC Powder Blends Partnership Agreement,
after giving effect to the amendment to such definition in Section 6.2(b)
below), and effective as of the Closing, all rights and obligations of
Occidental PVC Compound under the PVC Powder Blends Partnership Agreement shall
terminate, cease and be of no further force or effect, including the right to
receive any dividends or distributions (provided, however, that this provision
shall not affect the rights of Occidental PVC Compound to receive any Tax
refunds to which it is entitled pursuant to Section 7.5) and the right to audit,
in each case, with respect to any period.
               (b) The Parties hereby agree that, pursuant to Section 13.18 of
the PVC Powder Blends Partnership Agreement, the definition of “Substitute
Limited Partner” set forth in Appendix A thereto is hereby amended and restated
as follows:
                    “‘Substitute Limited Partner’ means a Person who is admitted
as a Limited Partner to the Partnership in place of and with all the rights and
obligations of a Limited Partner.”.

15



--------------------------------------------------------------------------------



 



               (c) Upon a Change of Control that results in a horizontal
competitor of OxyVinyls owning or otherwise acquiring PolyOne, OxyVinyls and
PolyOne agree to reform and amend the pricing mechanism set forth in the Resin
Purchase Agreement as appropriate and necessary to assure compliance with
applicable Law.
               (d) Consistent with the terms of Section 5.8 of this Agreement,
PolyOne hereby affirms its contribution and indemnity obligations under the
PolyOne PVC Asset Contribution Agreement, as amended by this Agreement.
ARTICLE VII
TAX MATTERS
          Section 7.1. Allocation of Tax Liability. Each Party shall be
responsible for its portion of Taxes of OxyVinyls and its subsidiaries and PVC
Powder Blends, as the case may be, whether or not such Taxes are reported on any
Tax Return, for all taxable periods ending on or before the Closing Date and the
portion through the Closing Date for any taxable period that includes but does
not end on the Closing Date. Each Party shall provide the other Parties
reasonable cooperation in connection with the filing of any Tax Returns by any
Party for such periods and any audit, litigation or other proceeding with
respect to such Tax Returns. Any sales, transfer, purchase, use, excise or other
similar taxes that may be payable by reason of the sale, transfer or conveyance
of (i) the OxyVinyls Units shall be paid by Occidental PVC Compound, and
(ii) the PVC Powder Blends Units and the New LaPorte Membership Interest shall
be paid by PolyOne Buyer and 1999 PVC Partner, respectively.
          Section 7.2. Allocation of Taxable Income for 2007. The Parties
recognize that the taxable year of OxyVinyls will close with respect to 1999 PVC
Partner as of the Closing Date pursuant to Code Section 706(c)(2)(A). For
purposes of determining 1999 PVC Partner’s distributive share of OxyVinyls’
taxable income and other items described in Code Section 702(a) for the taxable
year of OxyVinyls that includes the Closing Date, the portion of such taxable
income and other items allocable to the period from the beginning of such
taxable year through and including the Closing Date shall be determined by
(i) calculating those amounts on a year-to-date basis through the end of the
calendar month immediately preceding the Closing Date; (ii) dividing the amounts
so calculated by the number of days year-to-date through the end of such
calendar month; and (iii) multiplying the amounts calculated in the immediately
preceding subsection by the number of days year-to-date through the Closing
Date.
          Section 7.3. Cooperation. Each Party shall (i) assist as may
reasonably be requested by the other Parties in preparation of any Tax Return,
audit or other examination by any taxing authority or Proceedings relating to
liability for Taxes, (ii) retain and provide the other with access at reasonable
times to review and copy any records or information which the Party requesting
access may reasonably deem relevant to such Tax Return, audit or examination,
Proceeding or determination, and (iii) provide the other Parties with the amount
of any income, deductions or other information required to be shown on any Tax
Return of the other Parties for any period when the Party requested to furnish
such information has such information in its possession.

16



--------------------------------------------------------------------------------



 



          Section 7.4. Consistent Reporting. Notwithstanding anything to the
contrary contained in this Agreement, for all federal, state, foreign and local
tax reporting purposes, all Parties shall maintain the following positions:
          (a) The OxyVinyls Canada Sale shall be treated as a taxable sale;
          (b) The LaPorte Merger shall be treated as a liquidation of LaPorte to
which Code Section 331 applies;
          (c) The OxyVinyls Export Sales Distribution shall be treated as a non
event for federal income tax reporting purposes;
          (d) OxyVinyls’ sale of the New LaPorte Membership Interest to 1999 PVC
Partner pursuant to Section 8.1(e) shall be treated as a taxable sale of the
assets of New LaPorte for federal income tax reporting purposes;
          (e) In the event that, in connection with any such reporting, any
Party makes an allocation of fair market value among the assets of OxyVinyls (a
“Value Allocation”), such Value Allocation shall be made as follows:
               (i) First, to cash and accounts receivables at their net book
value as of the Closing Date;
               (ii) Second, to other current assets, excluding inventory, at
their net book value as of the Closing Date;
               (iii) Third, to inventory as follows:
                    (A) In the case of stores and spares, at their net book
value less current reserves as of the Closing Date;
                    (B) In the case of raw materials, at their replacement cost
as of the Closing Date; and
               (C) In the case of finished goods and work in process, at their
estimated selling price less remaining manufacturing and selling cost and the
amount of profit associated with such remaining manufacturing and selling cost.
               (iv) Fourth, to OxyVinyls Canada at sixty million dollars
($60,000,000);
               (v) Fifth, to OxyVinyls Export Sales, LLC at its net book value
as of the Closing Date; and
               (vi) Sixth, to building and equipment until the value equals
zero.

17



--------------------------------------------------------------------------------



 



     No portion of the value shall be allocated to goodwill or intangibles. The
Parties agree that Schedule 7.4 is a fair and reasonable representation of the
manner in which a Value Allocation would have been made if the Acquisition had
occurred on December 31, 2006. The Parties will make any Value Allocation as of
the Closing Date using the methodology set forth in Section 7.4(e).
          (f) The acquisition of the OxyVinyls Units and the PVC Powder Blends
Units shall be treated as a purchase of partnership interests for consideration
equal to the Purchase Price and the PVC Powder Blends Purchase Price,
respectively;
          (g) All Tax Returns, including information returns and tax work
papers, shall be prepared and filed in a manner consistent with the foregoing
covenants;
          (h) The Parties shall take no positions that are contrary to the
foregoing covenants; and
          (i) No Party shall (without express written consent from the other
Parties):
               (i) Enter into any settlement or compromise with any Governmental
Entity in any manner contrary to the foregoing;
               (ii) Enter into an agreement, whether express or implied, with
any Governmental Entity that is in any manner contrary to the foregoing; and
               (iii) Concede, whether orally or in writing, in the course of any
audit or review by any Governmental Entity, to any adjustment to the taxable
income, gain, losses, deductions and credits that is inconsistent with the
foregoing.
          Section 7.5. Refunds of Taxes. (a) If any Occidental Party receives a
Tax refund based on the business of or with respect to OxyVinyls or its
subsidiaries for Taxes arising in a period on or before the Closing Date, all or
any portion of which is allocable to 1999 PVC Partner based on its ownership of
the OxyVinyls Units prior to the Closing Date, such Occidental Party shall pay
to 1999 PVC Partner, within thirty (30) days following the receipt of such Tax
refund, the amount of such Tax refund allocable to 1999 PVC Partner. If any
PolyOne Party receives a Tax refund based on the business of or with respect to
OxyVinyls with respect to Taxes arising in a period after the Closing Date, such
PolyOne Party shall pay the amount of such Tax refund to Occidental PVC Compound
within thirty (30) days following the receipt thereof.
          (b) If any PolyOne Party receives a Tax refund based on the business
of or with respect to PVC Powder Blends for Taxes arising in a period on or
before the Closing Date, all or any portion of which is allocable to Occidental
PVC Compound based on its ownership of the PVC Powder Blends Units prior to the
Closing Date, such PolyOne Party shall pay to Occidental PVC Compound, within
thirty (30) days following the receipt of such Tax refund, the amount of such
Tax refund allocable to Occidental PVC Compound. If any Occidental Party
receives a Tax refund based on the business of or with respect to PVC Powder
Blends with respect to Taxes arising in a period after the Closing Date, such
Occidental Party shall pay the

18



--------------------------------------------------------------------------------



 




amount of such Tax refund to 1999 PVC Partner within thirty (30) days following
the receipt thereof.
          Section 7.6. Indemnity. (a) Occidental PVC Compound shall be liable
for, and shall indemnify, defend and hold 1999 PVC Partner harmless from and
against, any and all Taxes imposed on 1999 PVC Partner based upon the business
of or with respect to OxyVinyls for any period subsequent to the Closing Date;
and (b) PolyOne Buyer shall be liable for, and shall indemnify, defend and hold
Occidental PVC Compound harmless from and against, any and all Taxes imposed on
Occidental PVC Compound based upon the business of or with respect to PVC Powder
Blends for any period subsequent to the Closing Date.
ARTICLE VIII
POST-CLOSING COVENANTS
          Section 8.1. Reorganization of LaPorte Chemicals Corp. Within thirty
(30) days following the Closing, or as soon as reasonably practicable
thereafter, the Parties shall effect, and each Party hereby agrees, in
furtherance of the cooperation covenants in Section 9.13 of this Agreement, to
execute such documents, agreements and other instruments reasonably acceptable
to such Party, and each of the respective Parties shall effect each of the
following:
          (a) LaPorte Chemicals Corp., a Delaware corporation (“LaPorte”) and a
wholly owned subsidiary of OxyVinyls, shall sell all of its equity interest in
OxyVinyls Canada to Occidental PVC LP (the “OxyVinyls Canada Sale”);
          (b) After the OxyVinyls Canada Sale, LaPorte shall merge (the “LaPorte
Merger”) with and into New LaPorte Chemicals, LLC, a newly-formed Delaware
limited liability company and a wholly owned subsidiary of OxyVinyls (“New
LaPorte”);
          (c) After the LaPorte Merger, New LaPorte shall settle all of its
intercompany receivables and payables accounts;
          (d) After the LaPorte Merger, New LaPorte shall distribute to
OxyVinyls: (i) all of its membership interest in Oxy Vinyls Export Sales, LLC, a
Delaware limited liability company and a wholly owned subsidiary of New LaPorte;
and (ii) the remaining cash and other proceeds received from the sale of
OxyVinyls Canada under Section 8.1(a) (the “OxyVinyls Export Sales and Cash
Distribution”); and
          (e) After the OxyVinyls Export Sales and Cash Distribution, OxyVinyls
shall sell to 1999 PVC Partner, for $1 and other good and valuable
consideration, the receipt and adequacy of which are acknowledged by the
Parties, and 1999 PVC Partner shall purchase from OxyVinyls, all of OxyVinyls’
outstanding membership interest in New LaPorte (the “New LaPorte Membership
Interest”), subject to the following:
          (i) PolyOne shall not, through its acquisition of the New LaPorte
Membership Interest, acquire any assets, rights or properties of OxyVinyls,
other than the capital stock of LaPorte pursuant to the transactions
contemplated under this Agreement, or any assets, rights or properties of
OxyVinyls Canada;

19



--------------------------------------------------------------------------------



 



          (ii) (A) The Contributed Business as set forth on Schedule A of the
PolyOne PVC Asset Contribution Agreement contributed by PolyOne to OxyVinyls as
of May 1, 1999 under the PolyOne PVC Asset Contribution Agreement, other than
the capital stock of LaPorte, shall be deemed to constitute the Contributed
Business under the PolyOne PVC Asset Contribution Agreement, notwithstanding the
former ownership, leasing or operation by LaPorte of such Contributed Business
and as though PolyOne had never contributed LaPorte to OxyVinyls; and
               (B) LaPorte shall constitute an “Affiliate” of “Contributor”
under the PolyOne PVC Asset Contribution Agreement for all purposes, and
               (C) Allocation of the Liabilities of LaPorte prior to May 1, 1999
with respect to the Contributed Business as set forth on Schedule A of the
PolyOne PVC Asset Contribution Agreement contributed by PolyOne to OxyVinyls as
of May 1, 1999, shall occur between or among the Parties in the manner of all
other Liabilities of Contributor and its Affiliates under inter alia paragraph
5.2 of the PolyOne PVC Asset Contribution Agreement;
               (iii) the Liabilities arising from the operation of LaPorte and
New LaPorte from and after May 1, 1999 through the Closing Date shall be
allocated between or among the Parties in the manner of all other Liabilities
under the PolyOne PVC Asset Contribution Agreement;
               (iv) for the avoidance of doubt, all other Liabilities of LaPorte
and of New LaPorte not specified in clauses (ii) or (iii) above, including all
Liabilities of LaPorte not arising out of the Contributed Business as conducted
by Contributor and its Affiliates prior to May 1, 1999, shall remain Pre-Closing
Liabilities and shall not constitute Assumed Liabilities, and shall remain
subject to PolyOne’s obligations under Section 5.2(a)(iii) of the PolyOne PVC
Asset Contribution Agreement as though such Liabilities constituted Excluded
Assets; and
               (v) the Liabilities, if any, of the Occidental Parties arising
from the contribution of LaPorte to OxyVinyls, including any Liability arising
from the status of OxyVinyls as a stockholder of LaPorte, but excluding
Liabilities specified in clauses (ii) and (iii) above, shall be the
responsibility of PolyOne, shall not constitute Assumed Liabilities, and shall
be subject to PolyOne’s obligations under Section 5.2(a)(iii) of the PolyOne PVC
Asset Contribution Agreement as though such Liabilities constituted Excluded
Assets.
     As used in this Section 8.1(e), the terms “Affiliate”, “Contributor”,
“Contributed Business”, “Assumed Liabilities”, “Excluded Assets”, “Liabilities”
and “Pre-Closing Liabilities” shall have the meanings assigned thereto in the
PolyOne PVC Asset Contribution Agreement.
          (f) Effective upon the consummation of the sale of the New LaPorte
Membership Interest pursuant to Section 8.1(e), PolyOne, on behalf of each
PolyOne Party and

20



--------------------------------------------------------------------------------



 



New LaPorte, hereby expressly agrees and acknowledges that all of New LaPorte’s
rights, as successor to the rights and obligations of LaPorte, in, to and under,
and all of New LaPorte’s interest in, that certain PVC Resin and VCM Technology
Agreement, dated as of April 30, 1999, between The Geon Company (now PolyOne
Corporation) and Oxy Vinyls, LP, and that certain PVC Resin and VCM Technology
Agreement, dated as of April 30, 1999, between Occidental Chemical Corporation
and Oxy Vinyls, LP, shall be relinquished, terminated and of no further force or
effect.
ARTICLE IX
GENERAL PROVISIONS
          Section 9.1. Assignment. This Agreement and the rights and obligations
under this Agreement shall not be assignable or transferable by any Party
without the prior written consent of the other Parties; provided, however, that
Occidental PVC Compound shall have the right to designate one or more of its
Affiliates to take title to the OxyVinyls Units and PolyOne Buyer shall have the
right to designate one of more of its Affiliates to take title to the PVC Powder
Blends Units. Any attempted assignment in violation of this Section 9.1 shall be
void.
          Section 9.2. No Third-Party Beneficiaries. This Agreement is for the
sole benefit of the Parties and their respective successors and permitted
assigns and nothing in this Agreement expressed or implied shall give or be
construed to give to any Person, other than the Parties and such respective
successors and assigns, any legal or equitable rights under this Agreement.
          Section 9.3. Transaction Expenses. Each Party shall be responsible for
the full satisfaction and discharge of its own Transaction Expenses.
          Section 9.4. Notices. All notices or other communications required or
permitted to be given under this Agreement shall be in writing and shall be
delivered by hand or sent by facsimile or sent, postage prepaid, by registered,
certified or express mail or overnight courier service and shall be deemed given
when so delivered by hand or confirmed facsimile transmission, or if mailed,
three days after mailing (one Business Day in the case of express mail or
overnight courier service) as follows:
(i)      if to any PolyOne Party,

      PolyOne Corporation
      33587 Walker Road
      Avon Lake, Ohio 44012
      Facsimile: 440-930-1002
      Attention: Wendy C. Shiba
                          Senior Vice President, Chief Legal Officer and
Secretary;
      with a copy to:

21



--------------------------------------------------------------------------------



 



      PolyOne Corporation
      33587 Walker Road
      Avon Lake, Ohio 44012
      Facsimile: 440-930-1002
      Attention: W. David Wilson
                          Senior Vice President and Chief Financial Officer; and
      Jones Day
      901 Lakeside Avenue
      Cleveland, Ohio 44114
      Facsimile: 216-579-0212
      Attention: Lyle G. Ganske; and
(ii)      if to any Occidental Party,
      Occidental Chemical Corporation
      5005 LBJ Freeway, Suite 2200
      Dallas, Texas 75244
      Facsimile: 972-404-3957
      Attention: Scott A. King
                          Vice President and General Counsel
      with a copy to:
      Occidental Petroleum Corporation
      10889 Wilshire Boulevard
      Los Angeles, California 90024
      Facsimile: 310-443-6135
      Attention: James M. Lienert
                          Executive Vice President — Finance and Planning
          Section 9.5. Counterparts. This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more such counterparts have been signed
by each of the Parties and delivered (including by means of facsimile or other
non-alterable electronic transmission) to the other Parties.
          Section 9.6. Entire Agreement. This Agreement and the Surviving
Related Agreements contain the entire agreement and understanding among the
Parties with respect to the subject matter of this Agreement and supersede all
prior agreements and understandings relating to such subject matter. None of the
Parties shall be liable or bound to any other Party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth in this Agreement or the Surviving Related Agreements.

22



--------------------------------------------------------------------------------



 



          Section 9.7. Amendments and Waivers. This Agreement may not be amended
except by an instrument in writing signed on behalf of each of the Parties. By
an instrument in writing Occidental Chemical, on the one hand, or PolyOne, on
the other hand, may waive compliance by the PolyOne Parties or the Occidental
Parties, as applicable, with any term or provision of this Agreement that such
PolyOne Party or Occidental Party, as applicable, was or is obligated to comply
with or perform. Any waiver of any term or condition shall not be construed as a
waiver of any subsequent breach or a subsequent waiver of the same term or
condition, or a waiver of any other term or condition of this Agreement. The
failure of any Party to assert any of its rights under this Agreement shall not
constitute a waiver of any of such rights. All rights and remedies existing
under this Agreement are cumulative to, and not exclusive of, any rights or
remedies otherwise available.
          Section 9.8. Severability. If any provision of this Agreement (or any
portion thereof) or the application of any such provision (or any portion
thereof) to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement (or the remaining portion thereof) or the application of such
provision (or portion thereof) to any other Persons or circumstances.
          Section 9.9. Consent to Jurisdiction. Each Party irrevocably submits
to the jurisdiction of any federal or state court located in the State of
Delaware for the purposes of any Proceeding arising out of this Agreement or any
transaction contemplated by this Agreement. Each Party agrees to commence any
such Proceeding either in a United States District Court located in the State of
Delaware or if such Proceeding may not be brought in such court for
jurisdictional reasons, in a state court located in the State of Delaware in New
Castle County. Each Party further agrees that service of any process, summons,
notice or document by U.S. registered mail to such Party’s respective address
set forth above shall be effective service of process for any Proceeding in
Delaware with respect to any matters to which it has submitted to jurisdiction
in this Section 9.9. Each Party irrevocably and unconditionally waives any
objection to the laying of venue of any Proceeding arising out of this Agreement
or the transactions contemplated by this Agreement in a United States District
Court located in the State of Delaware or a state court located in the State of
Delaware in New Castle County, and by this Agreement further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum. Notwithstanding the foregoing, the specific jurisdiction,
dispute resolution and governing law provisions set forth in the Surviving
Related Agreements shall remain in full force and effect with respect to such
Surviving Related Agreements. In the event of a Proceeding brought with respect
to this Agreement and one or more Surviving Related Agreements, or with respect
to multiple Surviving Related Agreements, the jurisdiction, dispute resolution
and governing law provisions set forth in the primary Surviving Related
Agreement shall control; provided, however, that, notwithstanding the foregoing,
PolyOne shall be entitled to seek enforcement of the obligations of Occidental
Chemical under Section 6.1(d) in Delaware pursuant to provisions of this
Section 9.9.
          Section 9.10. Governing Law. This Agreement shall be governed by and
construed in accordance with the internal Laws of the State of Delaware
applicable to

23



--------------------------------------------------------------------------------



 




agreements made and to be performed entirely within such State, without regard
to the conflicts of law principles of such State.
          Section 9.11. Waiver of Jury Trial. Each Party hereby waives to the
fullest extent permitted by applicable Law, any right it may have to a trial by
jury in respect of any Proceeding directly or indirectly arising out of, under
or in connection with this Agreement or any transaction contemplated by this
Agreement. Each Party (a) certifies that no representative, agent or attorney of
any other Party has represented, expressly or otherwise, that such other Party
would not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and the other Parties have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 9.11.
          Section 9.12. Specific Enforcement. The Parties agree that irreparable
damage may occur in the event that any of the provisions of this Agreement were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Parties will be entitled to seek an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in accordance with this
Section 9.12, this being in addition to any other remedy to which they may be
entitled at law or in equity.
          Section 9.13. Further Assurances. At any time after the Closing, at
one Party’s request and without further consideration, the other Party or
Parties shall cooperate and execute and deliver such other instruments of sale,
conveyance, transfer, assignment, assumption and confirmation and take such
further action as any Party may reasonably deem necessary in order to
effectively (a) convey, transfer and assign (i) to Occidental PVC Compound, and
to confirm Occidental PVC Compound’s title to, all of the OxyVinyls Units and to
put Occidental PVC Compound in actual possession and control thereof, (ii) to
PolyOne Buyer, and to confirm PolyOne Buyer’s title to, all of the PVC Powder
Blends Units and to put PolyOne Buyer in actual possession and control thereof
and (iii) to 1999 PVC Partner, and to confirm 1999 PVC Partner’s title to, all
of the New LaPorte Membership Interest and to put 1999 PVC Partner in actual
possession and control thereof; and (b) terminate any of LaPorte’s rights in,
and sublicense rights to, any know-how, technology or patents of OxyVinyls,
Occidental Chemical or OxyVinyls Canada. Moreover, the Parties shall continue to
cooperate with respect to access, egress, ingress and regulatory requirements
for investigation, monitoring, remediation and closure activities related to HSE
Laws at current and former plant sites that present environmental compliance
issues where there are no Surviving Related Agreements governing the same,
including at the sites identified in Schedules 5.8(a) and (b) to this Agreement.
          Section 9.14. Press Releases and Announcements. Each of PolyOne and
Occidental Petroleum shall give the other party the right to approve, not to be
unreasonably withheld, any press release or public announcement to be issued by
the other party in connection with this Agreement, except (i) to the extent such
press release or public announcement is not inconsistent with, and does not
contain price information or substantive terms that are in addition to, any
press release or public announcement previously approved by the other party, or
(ii) as required by Law or listing agreement with a national security exchange,
and then only after prior consultation with the other party.

24



--------------------------------------------------------------------------------



 



          Section 9.15. Survival. All representations and warranties contained
in this Agreement will survive the execution and delivery of this Agreement for
a period of two (2) years after the Closing, except for any representations with
respect to Taxes, which shall survive until the expiration of the applicable
statutes of limitations with respect thereto.
          Section 9.16. No Consequential Damages. NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY LAW, NEITHER A
PARTY NOR ANY OF ITS AGENTS, EMPLOYEES, REPRESENTATIVES OR AFFILIATES SHALL BE
LIABLE TO ANOTHER PARTY FOR CONSEQUENTIAL, INCIDENTAL, INDIRECT, PUNITIVE,
EXEMPLARY, SPECIAL OR OTHER SIMILAR DAMAGES IN CONNECTION WITH DIRECT CLAIMS BY
SUCH OTHER PARTY (I.E., A CLAIM BY SUCH PARTY THAT DOES NOT SEEK REIMBURSEMENT
FOR A THIRD PARTY CLAIM PAID OR PAYABLE BY SUCH PARTY) WITH RESPECT TO THEIR
OBLIGATIONS UNDER THIS AGREEMENT.

25



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the Parties have duly executed this
Agreement as of the date first written above.

            POLYONE CORPORATION,
      By:   /s/ W. David Wilson         Name:   W. David Wilson        Title:  
Senior Vice President and Chief Financial Officer        1999 PVC PARTNER INC.,
      By:   /s/ W. David Wilson         Name:   W. David Wilson        Title:  
President        1999 GENERAL COMPOUNDING PARTNER INC.,
      By:   /s/ W. David Wilson         Name:   W. David Wilson        Title:  
President        1999 LIMITED COMPOUNDING PARTNER INC.,
      By:   /s/ W. David Wilson         Name:   W. David Wilson        Title:  
President        POLYONE CANADA INC.,
      By:   /s/ W. David Wilson         Name:   W. David Wilson        Title:  
Vice President—Finance   

26



--------------------------------------------------------------------------------



 



            OCCIDENTAL PETROLEUM CORPORATION (solely for the purposes of
Section 2.3, Article IV, and Section 5.9 and Article IX),         By:   /s/
James M. Lienert         Name:   James M. Lienert        Title:   Executive Vice
President — Finance and Planning        OCCIDENTAL CHEMICAL CORPORATION,
      By:   /s/ Dennis F. Blake         Name:   Dennis F. Blake        Title:  
Senior Vice President — Business Analysis        OCCIDENTAL PVC, LLC,
      By:   /s/ Dennis F. Blake         Name:   Dennis F. Blake        Title:  
Senior Vice President — Business Analysis        OCCIDENTAL PVC LP, INC.,
      By:   /s/ J. R. Havert         Name:   J. R. Havert        Title:   Vice
President and Treasurer        OCCIDENTAL PVC COMPOUND LP, INC.,
      By:   /s/ J. R. Havert         Name:   J. R. Havert        Title:   Vice
President and Treasurer   

27



--------------------------------------------------------------------------------



 



         

            OXY VINYLS, LP,

By: OCCIDENTAL PVC, LLC, general partner
      By:   /s/ Dennis F. Blake         Name:   Dennis F. Blake        Title:  
Senior Vice President        OXY VINYLS CANADA INC.,
      By:   /s/ Dennis F. Blake         Name:   Dennis F. Blake        Title:  
Senior Vice President        PVC POWDER BLENDS, LP,
      By:   /s/ John L. Rastetter         Name:   John L. Rastetter       
Title:   Vice President & Treasurer     

28